Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. (currently amended):  A thrust reverser system for a turbine engine, comprising: 
a support structure configured to be mounted to the turbine engine; 
a transcowl mounted on the support structure and including an inner surface, the transcowl axially translatable, relative to the support structure, between (i) a stowed position, in which the transcowl is displaced from the support structure by a first distance to form a stowed position aperture, (ii) a deployed position, in which the transcowl is displaced from the support structure a second distance that is larger than the first distance, and (iii) an over-stow position, in which the transcowl is displaced from the support structure by a third distance that is less than the first distance, thereby decreasing the size of the stowed position aperture; 
a door including an outer surface and spaced apart from the transcowl to define a gap between the inner surface of the transcowl and the outer surface of the door, the door pivotally coupled to the support structure and rotatable between at least a first position, a second position, and a third position when the transcowl translates between the stowed position, the deployed 
an actuator coupled to the support structure and the transcowl and configured to supply an actuation force to move the transcowl between the stowed position, the deployed position, and the over-stow position; 
a lock coupled to the support structure and movable between a locked position, in which transcowl translation toward the deployed position is prevented, and an unlocked position, in which transcowl translation toward the deployed position is allowed, the lock configured so that it is prevented from moving from the locked position to the unlocked position when the transcowl is in the stowed position and is only able to move to the unlocked position when the transcowl is in the over-stow position; and 
a first elastic element disposed within the stowed position aperture and engaging both the support structure and the transcowl at least when the transcowl is in and between the stowed and over-stow positions, the first elastic element configured, when engaging both the support structure and the transcowl, to supply a force to the transcowl that biases the transcowl toward the deployed position, the force in the over-stow position greater than the force in the stowed position[[;]].

Allowable Subject Matter
Claims 1, 3-7, 9-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 7, and 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, -----a thrust reverser system comprising, among other features, 

a door spaced apart from the transcowl and rotatable between at least a first position, a second position, and a third position when the transcowl translates between the stowed position, the deployed position, and the over-stow position, respectively; 
a lock configured so that it is prevented from moving from the locked position to the unlocked position when the transcowl is in the stowed position and is only able to move to the unlocked position when the transcowl is in the over-stow position; and 
a first elastic element disposed within the stowed position aperture and configured to supply a force in the over-stow position greater than the force in the stowed position.
ii.	Claims 3-6, 9-12, and 15 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741